DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ Response dated May 24, 2022 directed to the Restriction Requirement dated April 7, 2022.  Claims 6 and 9-13 were withdrawn.  Claims 1-5, 7, 8, and 14-20 were elected and are pending in the application and subject to examination as part of this office action.  

Information Disclosure Statement
The information disclosure statement (IDS) filed October 11, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Although applicant has provided translations of the foreign patent documents, no copes of the foreign patent documents were included.  The IDS has been placed in the application file, but the information referred to by the foreign patent documents has not been considered.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Square Off as evidenced by “AI-enabled chess set moves virtual opponents on a real board” by Michael Irving (hereinafter Irving) and “What’s Inside a Magic Chess Board?” (hereinafter “What’s Inside”).

Regarding Claim 1 (Currently Amended):  Square Off discloses a game board, comprising: 
a top cover including at least a play area onto which a first plurality of game pieces are arranged for facilitating a game (Square Off as evidenced by Irving, a physical chess board [p. 2]); and 
a drive system located beneath the top cover for simulating a move on the play area by moving a game piece of the first plurality of game pieces from a first position on the play area to a second position on the play area (Square Off as evidenced by Irving, underneath the familiar grid, Square Off moves pieces by itself with the help of a 2-axis robotic arm [p. 3]), the drive system including:
a robotic arm (Square Off as evidenced by Irving, underneath the familiar grid, Square Off moves pieces by itself with the help of a 2-axis robotic arm [p. 3]); and 
a first actuator and a second actuator for controlling movement of the robotic arm, wherein to simulate the move, the first actuator and the second actuator control the movement of the robotic arm such that the game piece is moved from the first position to the second position by way of the robotic arm (Square Off as evidenced by What's Inside [5:23]).  

Regarding Claim 2 (Original):  Square Off as evidenced by Irving further discloses the game board of claim 1, wherein 
the simulated move corresponds to at least one of a move played by a player located remotely with respect to the game board, a move played by an artificial intelligence player, or a move associated with a match of the game (Square Off as evidenced by Irving, players pick whether they want to play against AI or a friend: if against a computer, the app runs a couple of different "chess engines," granting the robo-board 20 different difficulty levels to practice with; when playing against a human, your opponent can make their moves either on the app's virtual board, or by physically moving the pieces on their own Square Off set [p. 3]).  

Regarding Claim 3 (Original):  Square Off as evidenced by Irving further discloses wherein the top cover further includes one or more parking areas onto which a second plurality of game pieces are arranged, wherein the second plurality of game pieces correspond to game pieces from the first plurality of game pieces that are eliminated from the game, and wherein each of the second plurality of game pieces is moved from the play area to a corresponding parking area of the one or more parking areas by way of the robotic arm (Square Off as evidenced by Irving,  the Grand Kingdom set, which includes a bigger board with a space for captured pieces [p. 4]).

Regarding Claim 5 (Original):  Square Off as evidenced by Irving further discloses wherein the robotic arm includes a magnet for moving the game piece from the first position to the second position (Square Off as evidenced by Irving, underneath that familiar grid lies a two-axis robotic arm, with a magnetic head attached to it; that allows the system to make its moves by grabbing a piece from below and dragging it to the desired square [p. 2]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Square Off as evidenced by Irving and What’s Inside in view of Lin, US 7,780,513 B2 (hereinafter Lin).

Regarding Claim 4 (Original):  Square Off discloses the invention as recited above.  Square Off fails to explicitly disclose a processor configured to: 
generate a set of control signals for simulating the move on the play area; and 
communicate the set of control signals to the drive system, wherein the movement of the robotic arm is controlled based on the set of control signals.
Lin teaches a processor (Lin, the computing device comprises a processor and a memory; at least one type of board game program is stored in the memory so that the processor can execute the board game program [Abstract]) configured to: 
generate a set of control signals for simulating the move on the play area (Lin, the board game program 35 is designed to be able to calculate to next move for the computer as an opponent; for example, the program will calculate which piece needs to be moved and how to move that piece; afterwards, the desired position is converted to a target position for the robot arm 40 (typically, a corresponding coordinate on the touch screen 20 is obtained, which converts to different angles for the motors in the robot arm) [C3:42-51]); and 
communicate the set of control signals to the drive system, wherein the movement of the robotic arm is controlled based on the set of control signals (Lin, the robot arm 40 receives a target position signal from the computing device 30 [C3:40-41]).
Square Off discloses a physical chess board that can move pieces around on its own, driven by either an AI system or the moves of an online human player using an app or their own board (Square Off as evidenced by Irving [p. 2]).  Square Off uses a two-axis robotic arm, with a magnetic head attached to it that allows the system to make its moves by grabbing a piece from below and dragging it to the desired square (Square Off as evidenced by Irving [p. 2]).  Square Off as evidenced by Irving fails to explicitly disclose how the signals that are sent to the robotic arm are generated.
Lin teaches a board game system that comprises a touch screen, a computing device and a robot arm (Lin [Abstract]).  The computing device comprises a processor and a memory (Lin [Abstract]).  At least one type of board game program is stored in the memory so that the processor can execute the board game program present a corresponding board game interface on the touch screen (Lin [Abstract]).  The robot arm controlled by the computing device can touch the touch screen and play the board game with a user (Lin [Abstract]).  Lin teaches wherein the board game program is designed to be able to calculate to next move for the computer as an opponent (Lin [C3:42-51]).  For example, the program will calculate which piece needs to be moved and how to move that piece; afterwards, the desired position is converted to a target position for the robot arm (typically, a corresponding coordinate on the touch screen is obtained, which converts to different angles for the motors in the robot arm) (Lin [C3:42-51]).  Although the game in Lin is played differently, the robot arm in Lin must also move to the appropriate space on the game board.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the physical chess board that moves game pieces using a robot arm as disclosed by Square Off with the method of generating and communicating control signals to the robot arm as taught by Lin since the technique of determining a desired position would have resulted in predictable results that could be applied to the robot arm of Square Off.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Square Off as evidenced by Irving and What’s Inside in view of Jones et al., US 4,398,720 (hereinafter Jones).

Regarding Claim 7 (Currently Amended):  Square Off discloses the invention as recited above.  Square Off fails to explicitly disclose wherein the drive system further includes a base that houses the first actuator and the second actuator, wherein: 
the robotic arm includes a first link and a second link, wherein the first link is rotatably attached to the base, and wherein the second link is rotatably attached to the first link; and 
the first actuator and the second actuator control movements of the first link and the second link, respectively, such that the first link is circularly rotatable with respect to the base, and the second link is circularly rotatable with respect to the first link.  
Jones teaches wherein the drive system further includes a base that houses the first actuator and the second actuator, wherein: 
the robotic arm includes a first link and a second link, wherein the first link is rotatably attached to the base, and wherein the second link is rotatably attached to the first link (Jones, the robot arm 14 is articulated and includes a first arm portion 18 and a second arm portion 20 [C9:41-56] and [Fig. 1]); and 
the first actuator and the second actuator control movements of the first link and the second link, respectively, such that the first link is circularly rotatable with respect to the base, and the second link is circularly rotatable with respect to the first link (Jones, a mounting post 40 is rotatably mounted adjacent the board and is driven by a D.C. permanent magnetic drive motor 42 [C9:41-56] and [Fig. 3]; another pair of motor 52 and 54 of the same type as drive motor 42 are mounted within the mounting post 40 and are designed to activate the second arm portion 20 [C9:61-65]).
Square Off discloses a physical chess board that can move pieces around on its own, driven by either an AI system or the moves of an online human player using an app or their own board (Square Off as evidenced by Irving [p. 2]).  Square Off uses a two-axis robotic arm, with a magnetic head attached to it that allows the system to make its moves by grabbing a piece from below and dragging it to the desired square (Square Off as evidenced by Irving [p. 2]).  
There are different ways to locate a robot arm over a game space.  Jones teaches a computer robot arm chess game assembly with a chess board, magnetized chess pieces, auxiliary parking locations for the chess pieces, and an articulated radially moving robot arm (Jones [Abstract]).  The robot arm can perform all the functions of an opponent including setting up the chess board, captures, promotions, castling, etc. (Jones [Abstract]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the physical chess board that moves game pieces using a robot arm as disclosed by Square Off with the robot arm that is articulated and includes a first arm portion and a second arm portion along with drive motors to accurately position the arm over a chess board as taught by Jones since one of ordinary skill in the art could have substituted the robot arms for the other and the results of the substitution would have been predictable.

Regarding Claim 14 (Currently Amended):  Square Off discloses a game board, comprising: 
a top cover including at least a play area onto which a first plurality of game pieces are arranged for facilitating a game (Square Off as evidenced by Irving, a physical chess board [p. 2]); and 
a drive system located beneath the top cover (Square Off as evidenced by Irving, underneath the familiar grid, Square Off moves pieces by itself with the help of a 2-axis robotic arm [p. 3])
for simulating a move on the play area by moving a game piece of the first plurality of game pieces from a first position on the play area to a second position on the play area (Square Off as evidenced by Irving, underneath that familiar grid lies a two-axis robotic arm, with a magnetic head attached to it; that allows the system to make its moves by grabbing a piece from below and dragging it to the desired square [p. 2]), the drive system including: 
a base (Square Off as evidenced by What's Inside [4:31]).
Square Off fails to explicitly disclose 
a robotic arm including a first link and a second link, wherein the first link is rotatably attached to the base, and wherein the second link is rotatably attached to the first link (Jones, the robot arm 14 is articulated and includes a first arm portion 18 and a second arm portion 20 [C9:41-56] and [Fig. 1]); and 
a first actuator and a second actuator for controlling movements of the first link and the second link, respectively, such that the first link is circularly rotatable with respect to the base, and the second link is circularly rotatable with respect to the first link, wherein to simulate the move, the first actuator and the second actuator control the movements of the first link and the second link, respectively, such that the game piece is moved from the first position to the second position by way of the robotic arm (Jones, a mounting post 40 is rotatably mounted adjacent the board and is driven by a D.C. permanent magnetic drive motor 42 [C9:41-56] and [Fig. 3]; another pair of motor 52 and 54 of the same type as drive motor 42 are mounted within the mounting post 40 and are designed to activate the second arm portion 20 [C9:61-65]).  
Jones teaches 
a robotic arm including a first link and a second link, wherein the first link is rotatably attached to the base, and wherein the second link is rotatably attached to the first link (Jones, the robot arm 14 is articulated and includes a first arm portion 18 and a second arm portion 20 [C9:41-56] and [Fig. 1]); and 
a first actuator and a second actuator for controlling movements of the first link and the second link, respectively, such that the first link is circularly rotatable with respect to the base, and the second link is circularly rotatable with respect to the first link, wherein to simulate the move, the first actuator and the second actuator control the movements of the first link and the second link, respectively, such that the game piece is moved from the first position to the second position by way of the robotic arm (Jones, a mounting post 40 is rotatably mounted adjacent the board and is driven by a D.C. permanent magnetic drive motor 42 [C9:41-56] and [Fig. 3]; another pair of motor 52 and 54 of the same type as drive motor 42 are mounted within the mounting post 40 and are designed to activate the second arm portion 20 [C9:61-65]).  
As recited above with respect to claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the physical chess board that moves game pieces using a robot arm as disclosed by Square Off with the robot arm that is articulated and includes a first arm portion and a second arm portion along with drive motors to accurately position the arm over a chess board as taught by Jones since one of ordinary skill in the art could have substituted the robot arms for the other and the results of the substitution would have been predictable.

Regarding Claim 15 (Original):  Square Off further discloses wherein the simulated move corresponds to at least one of a move played by a player located remotely with respect to the game board, a move played by an artificial intelligence player, or a move associated with a match of the game (Square Off as evidenced by Irving, players pick whether they want to play against AI or a friend: if against a computer, the app runs a couple of different "chess engines," granting the robo-board 20 different difficulty levels to practice with; when playing against a human, your opponent can make their moves either on the app's virtual board, or by physically moving the pieces on their own Square Off set [p. 3]).  

Regarding Claim 16 (Original):  Square Off further discloses wherein the top cover further includes one or more parking areas onto which a second plurality of game pieces are arranged, wherein the second plurality of game pieces correspond to game pieces from the first plurality of game pieces that are eliminated from the game, and wherein each of the second plurality of game pieces is moved from the play area to a corresponding parking area of the one or more parking areas by way of the robotic arm (Square Off as evidenced by Irving,  the Grand Kingdom set, which includes a bigger board with a space for captured pieces [p. 4]).  

Regarding Claim 18 (Currently Amended):  Square Off further discloses wherein the base houses the first actuator and the second actuator (Square Off as evidenced by What's Inside [5:23]).  

Regarding Claim 20 (Original):  Square Off further discloses wherein the robotic arm further includes a magnet attached onto the second link for moving the game piece from the first position to the second position (Square Off as evidenced by Irving, underneath that familiar grid lies a two-axis robotic arm, with a magnetic head attached to it; that allows the system to make its moves by grabbing a piece from below and dragging it to the desired square [p. 2]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Square Off as evidenced by Irving and What’s Inside, in view of Lin, and further in view of Jones.

Regarding Claim 17 (Currently Amended):  Square Off, as modified, discloses the invention as recited above.  Square Off, as modified, fails to explicitly disclose a processor configured to: 
generate a set of control signals for simulating the move on the play area; and 
communicate the set of control signals to the drive system, wherein the movements of the first link and the second link are controlled based on the set of control signals.  
Lin teaches a processor (Lin, [C2:61-C3:12]) configured to: 
generate a set of control signals for simulating the move on the play area (Lin, the board game program 35 is designed to be able to calculate to next move for the computer as an opponent; for example, the program will calculate which piece needs to be moved and how to move that piece; afterwards, the desired position is converted to a target position for the robot arm 40 (typically, a corresponding coordinate on the touch screen 20 is obtained, which converts to different angles for the motors in the robot arm) [C3:42-51]); and 
communicate the set of control signals to the drive system, wherein the movements of the first link and the second link are controlled based on the set of control signals (Lin, the robot arm 40 receives a target position signal from the computing device 30 [C3:40-41]).  
As recited above with respect to claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the physical chess board that moves game pieces using a robot arm as disclosed by Square Off with the method of generating and communicating control signals to the robot arm as taught by Lin since the technique of determining a desired position would have resulted in predictable results that could be applied to the robot arm of Square Off.

Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715